

NIKE, INC. STOCK INCENTIVE PLAN
As amended as of June 17, 2020


1. Purpose. The purpose of this Stock Incentive Plan (the “Plan”) is to enable
NIKE, Inc. (the “Company”) to attract and retain experienced officers,
directors, employees, consultants, advisors, and independent contractors and to
provide an incentive for them to apply their best efforts on behalf of the
Company.


2. Shares Subject to the Plan.


(a) Shares Authorized. Subject to adjustment as provided below and in
paragraph 9, the shares to be offered under the Plan shall consist of Class B
Common Stock of the Company (“Shares”), and the total number of Shares that may
be issued under the Plan shall not exceed seven hundred ninety-eight million
(798,000,000) Shares (the “Plan Limit”).


(b) Share Usage. If an option or stock appreciation right granted under the Plan
expires, terminates or is canceled, the unissued Shares subject to such option
or stock appreciation right shall again be available under the Plan. If any
Shares issued pursuant to a Stock Award (as defined in paragraph 7) are
forfeited to the Company, or the award expires, terminates or is canceled, the
number of Shares forfeited or unissued shall again be available under the Plan.
Upon the exercise of an option or stock appreciation right, the number of Shares
reserved for issuance under the Plan shall be reduced by the number of Shares
issued upon such exercise, plus the number of Shares, if any, withheld upon
exercise as full or partial payment of the exercise price or to satisfy the tax
withholding amount. Cash payments of stock appreciation rights shall not reduce
the number of Shares reserved for issuance under the Plan. Upon the issuance of
Shares under a Stock Award, the number of Shares reserved for issuance under the
Plan shall be reduced by the number of Shares issued. For all purposes of this
paragraph 2(b), the number of Shares “issued” pursuant to a Stock Award shall be
net of any Shares withheld to satisfy tax withholding obligations with respect
to the award. The number of Shares available for issuance under the Plan shall
not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional Shares or credited as additional Shares subject or
paid with respect to an award.


(c) Fungible Share Provision. Any Shares subject to an option or stock
appreciation right granted under the Plan shall be counted against the Plan
Limit as one Share for every one Share subject to such option or stock
appreciation right, except that a stock appreciation right payable solely in
cash shall not be counted against the Plan Limit. Any Shares issued pursuant to
a Stock Award shall be counted against the Plan Limit as one Share for every one
Share so issued; provided, however, that if the aggregate number of Shares
issued pursuant to Stock Awards and Share-denominated awards intended to qualify
as qualified performance-based compensation under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(“Performance-Based Awards”) granted after July 16, 2010 exceeds the Full Value
Limit (as defined below), any excess Shares issued under those awards shall be
counted against the Plan Limit as two and eight-tenths (2.8) Shares for every
one Share so issued. If any Shares issued pursuant to a Stock Award or a
Performance-Based Award are counted against the Plan Limit as two and
eight-tenths (2.8) Shares as provided above, and any Shares issued pursuant to a
Stock Award or a Performance-Based Award are subsequently forfeited to the
Company, the number of Shares that again become available under the Plan shall
be equal to the number of Shares forfeited (up to the aggregate number of Shares
previously counted against the Plan Limit as two and eight-tenths (2.8) Shares)
multiplied by two and eight-tenths (2.8). Subject to adjustment as provided in
paragraph 9, the “Full Value Limit” shall equal twenty-five million (25,000,000)
Shares plus the number of Shares issued pursuant to Stock Awards granted on or
before



--------------------------------------------------------------------------------



July 16, 2010 that are forfeited to the Company or withheld to satisfy tax
withholding obligations after July 16, 2010.


(d) Award Limits.


(i) Incentive Stock Options. Subject to adjustment under paragraph 9, a maximum
of seven hundred ninety-eight million (798,000,000) Shares shall be available
for issuance under incentive stock options as defined in Section 422 of the Code
(“Incentive Stock Options”).


(ii) Limits on Awards to Non-Employee Directors. No Non-Employee Director may be
granted any award or awards denominated in Shares that exceed in the aggregate
$500,000 in value (such value computed as of the date of grant in accordance
with applicable financial accounting rules) in any fiscal year, plus an
additional $500,000 in value for one-time awards to a newly appointed or elected
Non-Employee Director. A “Non-Employee Director” is any member of the Board of
Directors who is not an employee of the Company.


(e) Dividends. Participants in the Plan may, if the Committee (as defined in
paragraph 4) so determines, be credited with dividends or dividend equivalents
for dividends paid with respect to Shares underlying an award in a manner
determined by the Committee in its sole discretion, provided that with respect
to awards that are subject to achievement of performance goals, any such
credited dividends or dividend equivalents may only be paid with respect to the
portion of such awards that is actually earned. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of the
Class B Common Stock, restricted stock or restricted stock units.


3. Duration of Plan. The Plan shall continue in effect until all Shares
available for issuance under the Plan have been issued and all restrictions on
such Shares have lapsed; provided, however, that no awards shall be made under
the Plan on or after the 10th anniversary of the last action by the shareholders
approving any amendment to the Plan or amendment and restatement of the Plan to
increase the number of Shares available for issuance under the Plan. The Board
of Directors may suspend or terminate the Plan at any time except with respect
to awards and Shares subject to restrictions then outstanding under the Plan.
Termination shall not affect any outstanding awards or the forfeitability of
Shares issued under the Plan.


4. Administration. The Plan shall be administered by a committee appointed by
the Board of Directors of the Company consisting of not less than two directors
(the “Committee”), which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards, except that only the Board of Directors may
amend or terminate the Plan as provided in paragraphs 3 and 13. Subject to the
provisions of the Plan, the Committee may from time to time adopt and amend
rules and regulations relating to administration of the Plan, adopt forms of
award agreements setting out the terms and conditions of the awards, advance the
lapse of any waiting period, accelerate any exercise date, waive or modify any
restriction applicable to Shares (except those restrictions imposed by law) and
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan. The interpretation and
construction of the provisions of the Plan and related agreements by the
Committee shall be final and conclusive. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be
- 2 -





--------------------------------------------------------------------------------



the sole and final judge of such expediency. The Committee may allocate among
its members and delegate to any person who is not a member of the Committee any
of its powers, responsibilities or duties.


5. Types of Awards; Eligibility; General Terms of Awards.


(a) Awards. The Committee may, from time to time, take the following actions,
separately or in combination, under the Plan: (i) grant Incentive Stock Options
as provided in paragraph 6(b); (ii) grant options other than Incentive Stock
Options (“Non-Statutory Stock Options”) as provided in paragraph 6(c);
(iii) grant Stock Awards, including restricted stock and restricted stock units,
as provided in paragraph 7; and (iv) grant stock appreciation rights as provided
in paragraph 8.


(b) Eligibility. Any such awards may be made to employees, including employees
who are officers or directors, of the Company or any parent or subsidiary
corporation of the Company and to other individuals described in paragraph 1;
provided, however, that only employees of the Company shall be eligible to
receive Incentive Stock Options under the Plan. The Committee shall select the
individuals to whom awards shall be made. The Committee shall specify the action
taken with respect to each individual to whom an award is made under the Plan.


(c) Termination of Service. For purposes of the Plan, service means service as a
Non-Employee Director, consultant, advisor or independent contractor of the
Company or a parent or subsidiary corporation of the Company and termination of
service means termination of employment or service.


6. Option Grants.


(a) Grant. The Committee may grant options under the Plan. With respect to each
option grant, the Committee shall determine the number of Shares subject to the
option, the option price, the period of the option, the time or times at which
the option may be exercised and whether the option is an Incentive Stock Option
or a Non-Statutory Stock Option.


(b) Incentive Stock Options. Incentive Stock Options shall be subject to the
following terms and conditions:


(i) An Incentive Stock Option may be granted under the Plan to an employee
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any parent or subsidiary of the Company
only if the option price is at least 110 percent of the fair market value of the
Shares subject to the option on the date it is granted, as described in
paragraph 6(b)(iii), and the option by its terms is not exercisable after the
expiration of five years from the date it is granted.


(ii) Subject to paragraphs 6(b)(i) and 6(d), Incentive Stock Options granted
under the Plan shall continue in effect for the period fixed by the Committee,
except that no Incentive Stock Option shall be exercisable after the expiration
of 10 years from the date it is granted.


(iii) The option price per share shall be determined by the Committee at the
time of grant. Subject to paragraph 6(b)(i), the option price shall not be less
than 100 percent of the fair market value of the Shares covered by the Incentive
Stock Option at the date the option is granted. The fair market value shall be
deemed to be the closing price of the Class B Common Stock of the Company as
reported in the New York Stock
- 3 -





--------------------------------------------------------------------------------



Exchange Composite Transactions in the Wall Street Journal on the date the
option is granted, or if there has been no sale on that date, on the last
preceding date on which a sale occurred, or such other reported value of the
Class B Common Stock of the Company as shall be specified by the Committee.


(iv) No Incentive Stock Option shall be granted on or after the tenth
anniversary of the last action by the Board of Directors approving an increase
in the number of Shares available for issuance under the Plan, which action was
subsequently approved within 12 months by the shareholders.


(c) Non-Statutory Stock Options. The option price for Non-Statutory Stock
Options shall be determined by the Committee at the time of grant. The option
price may not be less than 100 percent of the fair market value of the Shares
covered by the Non-Statutory Stock Option on the date the option is granted. The
fair market value of Shares covered by a Non-Statutory Stock Option shall be
determined pursuant to paragraph 6(b)(iii). No Non-Statutory Stock Option shall
be exercisable after the expiration of 10 years from the date it is granted.


(d) Exercise of Options. Except as provided in the applicable award agreement,
no option granted under the Plan may be exercised unless at the time of such
exercise the optionee is employed by or providing services to the Company or any
parent or subsidiary corporation of the Company and shall have been so employed
or providing services continuously since the date such option was granted.
Absence on leave or on account of illness or disability under rules established
by the Committee shall not, however, be deemed an interruption of employment or
service for this purpose. Except as provided in paragraphs 9 and 10, options
granted under the Plan may be exercised from time to time over the period stated
in each option in such amounts and at such times as shall be prescribed by the
Committee, provided that options shall not be exercised for fractional Shares.
Unless otherwise determined by the Committee, if the optionee does not exercise
an option in any one year with respect to the full number of Shares to which the
optionee is entitled in that year, the optionee’s rights shall be cumulative and
the optionee may purchase those Shares in any subsequent year during the term of
the option.


(e) Nontransferability. Except as provided below, each stock option granted
under the Plan by its terms shall be nonassignable and nontransferable by the
optionee, either voluntarily or by operation of law, and each option by its
terms shall be exercisable during the optionee’s lifetime only by the optionee.
A stock option may be transferred by will or by the laws of descent and
distribution of the state or country of the optionee’s domicile at the time of
death. A Non-Statutory Stock Option shall also be transferable pursuant to a
qualified domestic relations order as defined under the Code or Title I of the
Employee Retirement Income Security Act. The Committee may, in its discretion,
authorize all or a portion of a Non-Statutory Stock Option granted to an
optionee to be on terms which permit transfer by the optionee to (i) the spouse,
children or grandchildren of the optionee (“Immediate Family Members”), (ii) a
trust or trusts for the exclusive benefit of Immediate Family Members, or
(iii) a partnership in which Immediate Family Members are the only partners,
provided that (x) there may be no consideration for any transfer, (y) the option
agreement pursuant to which the options are granted must expressly provide for
transferability in a manner consistent with this paragraph, and (z) subsequent
transfers of transferred options shall be prohibited except by will or by the
laws of descent and distribution. Following any transfer, options shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, provided that for purposes of paragraphs 6(d), 6(f), 9 and 10
the term “optionee” shall be deemed to refer to the transferee. The events of
termination of service as set forth in the applicable award agreement shall
continue to be applied with respect to the original optionee, following which
the options shall be exercisable by the transferee only to the extent, and for
the periods specified, and all other references to employment or service,
termination of service, life or death of the optionee, shall continue to be
applied with respect to the original optionee.


- 4 -





--------------------------------------------------------------------------------



(f) Purchase of Shares. Unless the Committee determines otherwise, Shares may be
acquired pursuant to an option granted under the Plan only upon receipt by the
Company of notice from the optionee of the optionee’s intention to exercise,
specifying the number of Shares as to which the optionee desires to exercise the
option and the date on which the optionee desires to complete the transaction,
and if required in order to comply with the Securities Act of 1933, as amended,
containing a representation that it is the optionee’s present intention to
acquire the Shares for investment and not with a view to distribution. Unless
the Committee determines otherwise, on or before the date specified for
completion of the purchase of Shares pursuant to an option, the optionee must
have paid the Company the full purchase price of such Shares in cash or with the
consent of the Committee, in whole or in part, in Class B Common Stock of the
Company valued at fair market value, or by having the Company withhold shares of
Class B Common Stock of the Company that would otherwise be issued on exercise
of the option that have an aggregate fair market value equal to the aggregate
purchase price of the Shares being purchased under the option. The fair market
value of Class B Common Stock of the Company provided in payment of the purchase
price shall be the closing price of the Class B Common Stock of the Company as
reported in the New York Stock Exchange Composite Transactions in the Wall
Street Journal or such other reported value of the Class B Common Stock of the
Company as shall be specified by the Committee, on the date the option is
exercised, or if such date is not a trading day, then on the immediately
preceding trading day. No Shares shall be issued until full payment therefor has
been made. With the consent of the Committee, an optionee may request the
Company to apply automatically the Shares to be received upon the exercise of a
portion of a stock option to satisfy the purchase price for additional portions
of the option. Each optionee who has exercised an option shall immediately upon
notification of the amount due, if any, pay to the Company in cash amounts
necessary to satisfy any applicable federal, state and local tax withholding
requirements. If additional withholding is or becomes required beyond any amount
deposited before delivery of the Shares, the optionee shall pay such amount to
the Company on demand. If the optionee fails to pay the amount demanded, the
Company may withhold that amount from other amounts payable by the Company to
the optionee, including salary, subject to applicable law. With the consent of
the Committee, an optionee may satisfy the minimum statutory withholding
obligation, in whole or in part, by having the Company withhold from the Shares
to be issued upon the exercise that number of Shares that would satisfy the
withholding amount due or by delivering Class B Common Stock of the Company to
the Company to satisfy the withholding amount.


(g) No Repricing. Except for actions approved by the shareholders of the Company
or adjustments made pursuant to paragraph 9, the option price for an outstanding
option granted under the Plan may not be decreased after the date of grant nor
may the Company grant a new option or pay any cash or other consideration
(including another award under the Plan) in exchange for any outstanding option
granted under the Plan at a time when the option price of the outstanding option
exceeds the fair market value of the Shares covered by the option.


7. Stock Awards. The Committee may grant Shares as stock awards under the Plan
(“Stock Awards”). Stock Awards shall be subject to the terms, conditions, and
restrictions determined by the Committee, including time-based and
performance-based vesting conditions. The restrictions may include restrictions
concerning transferability and forfeiture of the Shares awarded, together with
such other restrictions as may be determined by the Committee. Stock Awards
subject to restrictions may be either restricted stock awards under which Shares
are issued immediately upon grant subject to forfeiture if vesting conditions
are not satisfied, or restricted stock unit awards under which Shares are not
issued until after vesting conditions are satisfied. Restricted stock awards may
be evidenced in such manner as the Committee deems appropriate, in its sole
discretion, including book-entry registration (in which case the restrictions
shall be placed on the book-entry registration) or issuance of one or more stock
certificates (in which case the certificates shall bear any legends required by
the Committee). The Committee may require the recipient to sign an agreement as
a condition of the award, but may not require the recipient to pay any monetary
consideration other than amounts necessary to satisfy tax withholding
requirements. The agreement
- 5 -





--------------------------------------------------------------------------------



may contain any terms, conditions, restrictions, representations and warranties
required by the Committee. The Company may require any recipient of a Stock
Award to pay to the Company in cash upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
recipient fails to pay the amount demanded, the Company may withhold that amount
from other amounts payable by the Company to the recipient, including salary,
subject to applicable law. With the consent of the Committee, a recipient may
satisfy the minimum statutory withholding obligation, in whole or in part, by
having the Company withhold from the awarded Shares that number of Shares that
would satisfy the withholding amount due or by delivering Class B Common Stock
of the Company to the Company to satisfy the withholding amount.


8. Stock Appreciation Rights.


(a) Grant. Stock appreciation rights may be granted under the Plan by the
Committee, subject to such rules, terms, and conditions as the Committee
prescribes.


(b) Exercise.


(i) A stock appreciation right shall be exercisable only at the time or times
established by the Committee, except that no stock appreciation right shall be
exercisable after the expiration of 10 years from the date it is granted. If a
stock appreciation right is granted in connection with an option, the stock
appreciation right shall be exercisable only to the extent and on the same
conditions that the related option could be exercised. Upon exercise of a stock
appreciation right, any option or portion thereof to which the stock
appreciation right relates terminates. If a stock appreciation right is granted
in connection with an option, upon exercise of the option, the stock
appreciation right or portion thereof to which the option relates terminates.


(ii) The Committee may withdraw any stock appreciation right granted under the
Plan at any time and may impose any conditions upon the exercise of a stock
appreciation right or adopt rules and regulations from time to time affecting
the rights of holders of stock appreciation rights. Such rules and regulations
may govern the right to exercise stock appreciation rights granted before
adoption or amendment of such rules and regulations as well as stock
appreciation rights granted thereafter.


(iii) Each stock appreciation right shall entitle the holder, upon exercise, to
receive from the Company in exchange therefor an amount equal in value to the
excess of the fair market value on the date of exercise of one Share over its
fair market value on the date of grant or such higher amount as the Committee
may determine (or, in the case of a stock appreciation right granted in
connection with an option, the option price per Share under the option to which
the stock appreciation right relates), multiplied by the number of Shares
covered by the stock appreciation right or the option, or portion thereof, that
is surrendered. Payment by the Company upon exercise of a stock appreciation
right may be made in Shares valued at fair market value, in cash, or partly in
Shares and partly in cash, all as determined by the Committee.


(iv) For purposes of this paragraph 8, the fair market value of the Class B
Common Stock of the Company on the date a stock appreciation right is exercised
shall be the closing price of the Class B Common Stock of the Company as
reported in the New York Stock Exchange Composite Transactions in the Wall
Street Journal, or such other reported value of the Class B Common Stock of the
Company as shall be specified by the Committee, on the date the stock
appreciation right is exercised, or if such date is not a trading day, then on
the immediately preceding trading day.
- 6 -





--------------------------------------------------------------------------------





(v) No fractional Shares shall be issued upon exercise of a stock appreciation
right. In lieu thereof, cash shall be paid in an amount equal to the value of
the fractional share.


(vi) Each stock appreciation right granted under the Plan by its terms shall be
nonassignable and nontransferable by the holder, either voluntarily or by
operation of law, except by will or by the laws of descent and distribution of
the state or country of the holder’s domicile at the time of death, and each
stock appreciation right by its terms shall be exercisable during the holder’s
lifetime only by the holder; provided, however, that a stock appreciation right
not granted in connection with an Incentive Stock Option shall also be
transferable pursuant to a qualified domestic relations order as defined under
the Code or Title I of the Employee Retirement Income Security Act.


(vii) Each participant who has exercised a stock appreciation right shall, upon
notification of the amount due, pay to the Company in cash amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the participant fails to pay the amount demanded, the Company may withhold that
amount from other amounts payable by the Company to the participant including
salary, subject to applicable law. With the consent of the Committee a
participant may satisfy the minimum statutory obligation, in whole or in part,
by having the Company withhold from any Shares to be issued upon the exercise
that number of Shares that would satisfy the withholding amount due or by
delivering Class B Common Stock of the Company to the Company to satisfy the
withholding amount.


(c) No Repricing. Except for actions approved by the shareholders of the Company
or adjustments made pursuant to paragraph 9, the grant price for an outstanding
stock appreciation right granted under the Plan may not be decreased after the
date of grant nor may the Company grant a new stock appreciation right or pay
any cash or other consideration (including another award under the Plan) in
exchange for any outstanding stock appreciation right granted under the Plan at
a time when the grant price of the outstanding stock appreciation right exceeds
the fair market value of the Shares covered by the stock appreciation right.


9. Changes in Capital Structure. If the outstanding Shares are hereafter
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, stock split, combination of shares, dividend
payable in shares, or large nonrecurring cash dividend, the authorization limits
under paragraphs 2(a), 2(c) and 2(d)(i) shall be adjusted proportionately. In
addition, the number and kind of shares subject to outstanding awards, and the
exercise price of outstanding options and stock appreciation rights shall be
adjusted, to the end that the recipient’s proportionate interest is maintained
as before the occurrence of such event. The Committee may also require that any
securities issued in respect of or exchanged for Shares issued hereunder that
are subject to restrictions be subject to similar restrictions. Notwithstanding
the foregoing, the Committee shall have no obligation to effect any adjustment
that would or might result in the issuance of fractional shares, and any
fractional shares resulting from any adjustment may be disregarded or provided
for in any manner determined by the Committee. Any adjustments made pursuant to
this paragraph 9 shall be conclusive.


10. Sale of the Company; Change in Control.


(a) Sale of the Company. Unless otherwise provided in the applicable award
agreement, if during the term of an option, stock appreciation right or
restricted stock unit award, there shall occur a merger, consolidation or plan
of
- 7 -





--------------------------------------------------------------------------------



exchange involving the Company pursuant to which outstanding Shares are
converted into cash or other stock, securities or property, or a sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, the assets of the Company, then
either:


(i) the option, stock appreciation right or restricted stock unit award shall be
converted into an option, stock appreciation right or restricted stock unit
award to acquire stock of the surviving or acquiring corporation in the
applicable transaction for a total purchase price equal to the total price
applicable to the unexercised portion of the option, stock appreciation right or
restricted stock unit award, and with the amount and type of shares subject
thereto and exercise price per share thereof to be conclusively determined by
the Committee, taking into account the relative values of the companies involved
in the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by holders of Shares following
the applicable transaction, and disregarding fractional shares; or


(ii) all unissued Shares subject to restricted stock unit awards shall be issued
immediately prior to the consummation of such transaction, all options and stock
appreciation rights will become exercisable for 100 percent of the Shares
subject to the option or stock appreciation right effective as of the
consummation of such transaction, and the Committee shall approve some
arrangement by which holders of options and stock appreciation rights shall have
a reasonable opportunity to exercise all such options and stock appreciation
rights effective as of the consummation of such transaction or otherwise realize
the value of these awards, as determined by the Committee. Any option or stock
appreciation right that is not exercised in accordance with procedures approved
by the Committee shall terminate.


(b) Change in Control. Unless otherwise provided in the applicable award
agreement, if paragraph 10(a)(ii) does not apply, all options and stock
appreciation rights granted under the Plan shall become exercisable in full for
a remaining term extending until the earlier of the expiration date of the
applicable option or stock appreciation right or the expiration of four years
after the date of termination of service, and all Stock Awards shall become
fully vested , if a Change in Control occurs and at any time after the earlier
of Shareholder Approval (as defined below), if any, or the Change in Control and
on or before the second anniversary of the Change in Control, (i) the award
holder’s service is terminated by the Company (or its successor) without Cause
(as defined below), or (ii) the award holder’s service is terminated by the
award holder for Good Reason (as defined below).


(i) For purposes of the Plan, a “Change in Control” of the Company shall mean
the occurrence of any of the following events:


(A) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;


(B) At any time that the holders of the Class A Common Stock of the Company have
the right to elect (voting as a separate class) a majority of the members of the
Board of Directors, any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act) shall, as a result of a tender
or exchange offer, open market purchases or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the
- 8 -





--------------------------------------------------------------------------------



Exchange Act), directly or indirectly, of more than 50 percent of the then
outstanding Class A Common Stock of the Company;


(C) At any time after such time as the holders of the Class A Common Stock of
the Company cease to have the right to elect (voting as a separate class) a
majority of the members of the Board of Directors, any “person” or “group”
(within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) shall,
as a result of a tender or exchange offer, open market purchases or privately
negotiated purchases from anyone other than the Company, have become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing 30
percent or more of the combined voting power of the then outstanding Voting
Securities;


(D) A consolidation, merger or plan of exchange involving the Company (“Merger”)
as a result of which the holders of outstanding Voting Securities immediately
prior to the Merger do not continue to hold at least 50 percent of the combined
voting power of the outstanding Voting Securities of the surviving corporation
or a parent corporation of the surviving corporation immediately after the
Merger, disregarding any Voting Securities issued to or retained by such holders
in respect of securities of any other party to the Merger; or


(E) A sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company.


(ii) For purposes of the Plan, “Shareholder Approval” shall mean approval by the
shareholders of the Company of a transaction, the consummation of which would be
a Change in Control.


(iii) For purposes of this Plan, “Cause” shall mean (A) the willful and
continued failure to perform substantially the award holder’s reasonably
assigned duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness) after a demand for substantial
performance is delivered to the award holder by the Company which specifically
identifies the manner in which the Company believes that the award holder has
not substantially performed the award holder’s duties, or (B) the willful
engagement in illegal conduct which is materially and demonstrably injurious to
the Company. No act, or failure to act, shall be considered “willful” if the
award holder reasonably believed that the action or omission was in, or not
opposed to, the best interests of the Company.


(iv) For purposes of the Plan, “Good Reason” shall mean (A) the assignment of a
different title, job or responsibilities that results in a material decrease in
the level of responsibility of the award holder after Shareholder Approval, if
applicable, or the Change in Control when compared to the award holder’s level
of responsibility for the Company’s operations prior to Shareholder Approval, if
applicable, or the Change in Control; provided that Good Reason shall not exist
if the award holder continues to have the same or a greater general level of
responsibility for Company operations after the Change in Control as the award
holder had prior to the Change in Control even if the Company operations are a
subsidiary or division of the surviving company, (B) a reduction in the award
holder’s base pay as in effect immediately prior to Shareholder Approval, if
applicable, or the Change in Control, (C) a material reduction in the total
package of benefits available to the award holder under cash incentive, stock
incentive and other employee benefit plans after Shareholder Approval, if
applicable, or the Change in Control compared to the total package of such
benefits
- 9 -





--------------------------------------------------------------------------------



as in effect prior to Shareholder Approval, if applicable, or the Change in
Control, or (D) the award holder is required to be based more than 50 miles from
where the award holder’s office is located immediately prior to Shareholder
Approval, if applicable, or the Change in Control except for required travel on
company business to an extent substantially consistent with the business travel
obligations which the award holder undertook on behalf of the Company prior to
Shareholder Approval, if applicable, or the Change in Control. Notwithstanding
any provision in this Plan to the contrary, a termination of an employment or
other service relationship by the award holder will not be for Good Reason
unless (1) the award holder notifies the Company in writing of the existence of
the condition that the award holder believes constitutes Good Reason within
thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (2) the Company fails to remedy such
condition within thirty (30) days after the date that it receives such notice
(the “Remedial Period”), and (3) the award holder actually terminates the award
holder’s employment or other service relationship within thirty (30) days after
the expiration of the Remedial Period. If the award holder terminates his or her
employment or other service relationship before the expiration of the Remedial
Period or after the Company remedies the condition, then the award holder’s
termination will not be considered to be for Good Reason.


11. Corporate Mergers, Acquisitions, etc. The Committee may also grant options,
stock appreciation rights and Stock Awards under the Plan having terms,
conditions and provisions that vary from those specified in the Plan, provided
that any such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock appreciation rights or Stock Awards
issued by another corporation and assumed or otherwise agreed to be provided for
by the Company pursuant to or by reason of a transaction involving a corporate
merger, consolidation, plan of exchange, acquisition of property or stock,
separation, reorganization or liquidation to which the Company or a parent or
subsidiary corporation of the Company is a party. The number of Shares available
for issuance under the Plan shall not be reduced to reflect any awards granted
in substitution for awards of an acquired company.


12. Clawback Policy. Unless otherwise provided in the applicable award
agreement, all awards under the Plan shall be subject to (a) any applicable
securities, tax and stock exchange laws, rules and regulations relating to the
recoupment or clawback of incentive compensation, (b) the NIKE, Inc. Policy for
Recoupment of Incentive Compensation as approved by the Committee and in effect
at the time of grant, (c) such other policy for clawback or recoupment of
incentive compensation as may subsequently be approved from time to time by the
Committee, and (d) any clawback or recoupment provisions set forth in the
agreement evidencing the award.


13. Amendment of Plan. The Board of Directors may at any time, and from time to
time, modify or amend the Plan in such respects as it shall deem advisable
because of changes in the law while the Plan is in effect or for any other
reason, provided that no amendment of the Plan shall be made without shareholder
approval if shareholder approval of the amendment is at the time required by the
rules of any stock exchange on which the Class B Stock may then be listed.
Except as provided in paragraphs 8, 9 and 10, however, no change in an award
already granted shall be made without the written consent of the holder of such
award.


14. Approvals. The obligations of the Company under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange or trading system on
which the Company’s shares may then be listed or admitted for trading, in
connection with the grants under the Plan. The foregoing notwithstanding, the
Company
- 10 -





--------------------------------------------------------------------------------



shall not be obligated to issue or deliver Class B Common Stock under the Plan
if such issuance or delivery would violate applicable state or federal
securities laws.


15. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (a) confer upon any participant any right to be continued in the
employment of or service with the Company or any parent or subsidiary
corporation of the Company or interfere in any way with the right of the Company
or any parent or subsidiary corporation of the Company by whom such participant
is employed or to whom such participant is providing services to terminate such
participant’s employment or service at any time, for any reason, with or without
cause, or to increase or decrease such participant’s compensation or benefits,
or (b) confer upon any person engaged by the Company any right to be employed or
retained by the Company or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Company.


16. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Shares until the date such
Shares are actually issued to the recipient. Except as otherwise expressly
provided in the Plan, no adjustment shall be made for dividends or other rights
for which the record date is prior to the date of such issuance.


17. Choice of Law and Venue. The Plan, all awards granted thereunder and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Oregon. For purposes of litigating any dispute that arises
under the Plan, all awards granted thereunder and all determinations made and
actions taken pursuant thereto, the parties hereby submit to and consent to the
jurisdiction of, and agree that such litigation shall be conducted in, the
courts of Washington County, Oregon or the United States District Court for the
District of Oregon, where this Agreement is made and/or to be performed.


18. Section 409A.


(a) All awards made under the Plan that are intended to be “deferred
compensation” subject to Section 409A of the Code (“Section 409A”) will be
interpreted, administered and construed to comply with Section 409A, and all
awards made under the Plan that are intended to be exempt from Section 409A will
be interpreted, administered and construed to comply with and preserve such
exemption. The Board of Directors and the Committee will have full authority to
give effect to the intent of the foregoing sentence. To the extent necessary to
give effect to this intent, in the case of any conflict or potential
inconsistency between this paragraph 18 of the Plan and a provision of any award
or award agreement with respect to an award, this paragraph 18 of the Plan will
govern.


(b) Without limiting the generality of paragraph 18(a), with respect to any
award made under the Plan that is intended to be “deferred compensation” subject
to Section 409A:


(i) any payment due upon a recipient’s termination of employment will be paid
only upon such recipient’s separation from service from the Company within the
meaning of Section 409A ;


(ii) any payment due upon a change in control of the Company will be paid only
if such change in control constitutes a “change in ownership” or “change in
effective control” within the meaning of Section 409A, and in the event that
such change in control does not constitute a “change in the ownership” or
“change
- 11 -





--------------------------------------------------------------------------------



in the effective control” within the meaning of Section 409A, such award will
vest upon the change in control and any payment will be delayed until the first
compliant date under Section 409A;


(iii) any payment to be made with respect to any award (or any other payment
under this Plan) that would be subject to the limitations in Section
409A(a)(2)(B) of the Code will be delayed until six months after the recipient’s
separation from service (or earlier death) in accordance with the requirements
of Section 409A;


(iv) to the extent necessary to comply with Section 409A, any other securities,
other awards or other property that the Company may deliver in lieu of Shares in
respect of an award will not have the effect of deferring delivery or payment
beyond the date on which such delivery or payment would occur with respect to
the Shares that would otherwise have been deliverable (unless the Committee
elects a later date for this purpose in accordance with the requirements of
Section 409A);


(v) if the award includes a “series of installment payments” (within the meaning
of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the recipient’s
right to the series of installment payments will be treated as a right to a
series of separate payments and not as a right to a single payment;


(vi) if the award includes “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the Treasury Regulations), the recipient’s right to the dividend
equivalents will be treated separately from the right to other amounts under the
award; and


(vii) for purposes of determining whether the recipient has experienced a
separation from service from the Company within the meaning of Section 409A,
“subsidiary” will mean a corporation or other entity in a chain of corporations
or other entities in which each corporation or other entity, starting with the
Company, has a controlling interest in another corporation or other entity in
the chain, ending with such corporation or other entity. For purposes of the
preceding sentence, the term “controlling interest” has the same meaning as
provided in Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided
that the language “at least 20 percent” is used instead of “at least 80 percent”
each place it appears in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations.


- 12 -



